Title: To Thomas Jefferson from Nathanael Greene, 30 April 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Camp at Rughlys Mill April 30th 1781

I have been honord with your Excellencys letter of April the 5th and with the enclosures respecting the misconduct of Lt. Rudder. I consider it a public misfortune that such hot headed Youth, have it in their power to injure the public by such imprudent conduct. Let him and every other Officer who misbehaves be subject to such punnishment as they merit. You may depend upon it that no Officer  shall recieve countenance from me in either insulting Government or its Inhabitants.
I have the honor to be with great respect Your Excellencys Most Obedt humble Svt,

N Greene

